Citation Nr: 0814081	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  04-25 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for degenerative arthritis of 
the right hip.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from August 1964 to June 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California, which determined that new and 
material evidence had not been received sufficient to reopen 
the veteran's previously claim of service connection for 
degenerative arthritis of the right hip.  The veteran 
disagreed with this decision in April 2004.  He perfected a 
timely appeal in July 2004 and requested a Central Office 
Board hearing which was held before the undersigned in May 
2005.  

In July 2005, the Board reopened the veteran's previously 
denied claim of service connection for degenerative arthritis 
of the right hip and remanded this claim to the RO via the 
Appeals Management Center (AMC) in Washington, D.C., for 
additional development.

In statements on an April 2008 VA Form 21-4138, date-stamped 
as received by the Board that same month, the veteran filed a 
new claim of entitlement to special monthly compensation 
based on the need for regular aid and attendance of another 
person.  As the RO has not addressed this claim in the first 
instance, it is referred back to the RO for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After the veteran's appeal was certified to the Board in 
January 2007, he submitted a letter in May 2007 to the Board 
in which he requested "a personal hearing."  In response, 
the Board sent the veteran a letter in March 2008 requesting 
clarification of his hearing request.  The veteran responded 
in April 2008 with a request for a Travel Board hearing at 
the RO.  He also provided VA with a new mailing address.  
Given the foregoing, and although the Board regrets any 
additional delay in adjudicating the veteran's claim that may 
be caused by this REMAND, this case must be returned to the 
RO to arrange for a Travel Board hearing.  38 U.S.C.A. § 7107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 19.75, 19.76, 20.703, 
20.704 (2007).

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
Travel Board hearing at the RO.  A copy of 
the notice letter sent to the veteran 
concerning this hearing should be included 
in the claims file.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

